





 

 DATED  

 March 14, 2003

--------------------------------------------------------------------------------







CME Development Corporation




- and -




   Mark J.L Wyllie      











--------------------------------------------------------------------------------

CONTRACT OF EMPLOYMENT

--------------------------------------------------------------------------------



















       

--------------------------------------------------------------------------------

 

 


CONTRACT OF EMPLOYMENT AND STATEMENT OF PARTICULARS PURSUANT TO SECTION 1 OF THE
EMPLOYMENT RIGHTS ACT 1996




Name and Address of Employer:
CME Development Corporation c/o 8 th Floor, Aldwych House 71-91 Aldwych, London,
WC2B,4HN (the “Company” )
   
Name and address of Employee:
Mark Wyllie of : 51 Glenhouse Road, Eltham London SE9 1JH
   
Date this contract takes effect
March 17, 2003
 
 
 
 





COMMENCEMENT OF EMPLOYMENT


1.   This agreement replaces the agreement concluded between the Company and you
on 1 st of May 2001.Your previous employment with the Company will be treated as
part of your continuous period of employment. This means that the date of
commencement of your continuous period of employment is 12 September 2000.


JOB TITLE AND DUTIES


2.1   Your job title is Vice President Tax and Planning. Subject to the
direction and authorization of the Chief Executive Officer (the “CEO”) of CME
Ltd, your job shall, include the duty to manage all CME tax issues with initial
specific emphasis on the Dutch tax issues generally and with respect to the
possible Czech Award as well as the restructuring of the Ukraine operation, the
development of a report on the possibility and advisability of changing CME’s
corporate structure to make it a EU company, then if such plan is determined, to
create and manage the implementation thereof. As well as the above, you will
perform such other functions and undertake such other responsibilities as are
time to time assigned by the President or the CEO of the Company.


2.2          You shall devote the whole of your business time (unless prevented
by ill-health or accident or otherwise directed by the Company) to the duties of
this contract and you shall not be directly or indirectly interested or
concerned in any manner in any other business except with the Company’s prior
written consent. If such consent is given, you must provide the Company with the
number of hours worked for any other employer each month.


PLACE OF WORK


3.1 You will be based in the Company’s London office.


3.2 The duties of this appointment shall relate to the UK but it is, agreed that
your position will require that you spend time travelling outside the UK.



       

--------------------------------------------------------------------------------

 

REMUNERATION


4.1  Your basic salary is 125,000 pounds (£) per annum, payable by equal monthly
instalments in arrears by credit transfer into your bank account. You agreed
that your salary is not expected to be increased during the entire duration of
this Agreement.


You shall be entitled to participate in an annual discretionary “Pay For
Performance” scheme.


4.2       The amount, if any, of such a Pay for Performance shall be determined
by the CEO of the Company, and is subject to the approval of the Compensation
Committee of CME Media Enterprises Ltd. The Company shall provide you with the
opportunity to earn annual Pay for Performance. The amount of any such Pay For
Performance shall be determined by the CEO of the Company and will be assessed
on the basis of achievement of yearly personal deliverables, and the performance
of the Company on a combined EBITDA basis in relation to the Budget. The
personal deliverables shall be established annually together with the CEO as
part of the budget process.


4.2.1   The target performance pay shall be 33and 1/3% of the yearly
compensation. If 85% of the Budget is achieved, you will be eligible for 50% of
the target performance pay. If EBITDA is 150% of Budget, you will be eligible
for a performance payment equal to 200% of the target performance pay. Amounts
of performance pay between 50% and 200% of the target based upon EBITDA achieved
shall be calculated according to a non-linear sliding scale. The Compensation
Committee may, at its sole discretion, modify the method or basis of calculation
of the target performance pay for any given year.


4.2.2   Pay for Performance payment shall be made in two instalments. The first
instalment shall be made in the first pay period following the Board’s approval
of the audited financial statements and the second instalment shall be made in
the July pay period. In order to be eligible for these instalments you must be a
full time employee of the Company at the time of the instalment payment.


4.2.2   In the event of any dispute in the calculation of the performance pay,
the decision of the Compensation Committee in accordance with the above criteria
shall be final.


5.    OTHER BENEFITS






5.1        During the term of this Agreement you are entitled to membership of
the following schemes (each referred to below as an “insurance scheme” ) at the
Company’s expense:


5.1.1    a medical and dental expenses insurance scheme (BUPA) providing such
cover for you and your partner or legal spouse and any children under the age of
eighteen (18) or under the age of twenty four, if full time students, as the
Company may from time to time notify you; such cover to be substantially
equivalent to that provided by BUPA International Gold at the time you commenced
employment with the company.


5.1.2    a salary continuance on long-term disability insurance scheme providing
such cover for you as the Company may from time to time notify you;


5.1.3    a life insurance scheme under which a lump sum benefit shall be payable
on your death during the term of this contract, the benefit of which shall be
paid to your



       

--------------------------------------------------------------------------------

 

 
dependants or such other beneficiary as the trustees of the scheme select at
their discretion, after considering any beneficiaries identified by you in any
expression of your wishes delivered to the trustees before your death. The
benefit is equal to 2 times your annual basic salary at your death, provided
however that annual basic salary for this purpose shall not exceed Inland
Revenue limits;


5.1.4  a personal accident insurance scheme providing such cover for you as the
Company may from time to time notify you.


5.2    Benefits under any insurance scheme shall be subject to the rules of the
scheme(s) and the terms of any applicable insurance policy and are conditioned
upon your complying with and satisfying any applicable requirements of the
insurers. Copies of these rules and policies and particulars of the requirements
shall be provided to you on request. The Company shall not have any liability to
pay any benefit to you under any insurance scheme unless it receives payment of
the benefit from the insurer under the scheme.


5.3    Any insurance scheme which is provided for you is also subject to the
Company’s right to alter the cover provided or any term of the scheme or to
cease to provide (without replacement) the scheme at any time if in the opinion
of the Company your state of health is or becomes such that the Company is
unable to insure the benefits under the scheme at the normal premiums applicable
to a person of your age.


5.4    The provision of any insurance scheme does not in any way prevent the
Company from lawfully terminating this contract in accordance with the
provisions in clause 12 even if to do so would deprive you of membership of or
cover under any such scheme.


6.    EXPENSES
 
The Company shall reimburse you for all reasonable expenses incurred by you in
the proper performance of your duties under this contract, on production of
appropriate receipts.


7.    HOURS OF WORK


You shall have no normal hours of work but are required to devote such time to
your work as is necessary for the proper performance of your duties. Normal
office hours are 0900 to 1800 Monday to Friday. This may include working in the
evenings outside normal office hours at weekends or on public holidays. No
additional pay or time off will be permitted.


In accordance with the Working Time Regulations 1998, your average working time
should not exceed 48 hours for each seven day period in any reference period
unless you have agreed, in a separate agreement, to opt-out of this limit.


8.       HOLIDAYS


8.1   You are entitled to 20 days’ holiday with pay every calendar year in
addition to bank and other public holidays. The Company’s holiday year runs from
1 st January to 31 st December.


8.2   Your holiday entitlement is inclusive of your statutory entitlement, which
is twenty (20) days per annum. When calculating your statutory entitlement bank
and public holidays



       

--------------------------------------------------------------------------------

 

are taken into account. The statutory entitlement cannot be carried over from
one holiday year to the next and no pay in lieu can be made to you.


8.3   Your entitlement to holiday accrues pro rata throughout each holiday year
(disregarding fractions of days). You will be deemed to have taken statutory
holiday first.


8.4    Any entitlement to holiday remaining at the end of any holiday year over
and above your statutory entitlement may be carried forward to the next holiday
year but no payment in lieu will be made for accrued untaken vacation.


8.5


8.5.1 If you have taken holiday in excess of your entitlement on termination of
employment you will be required to give account for it and the Company will make
a deduction from your final salary payment accordingly. If you have accrued
holiday owing to you, the Company may at its discretion, require you to take the
outstanding holiday during any notice period or make a payment in lieu thereof.


8.5.2    For the purposes of clause 8.5.1 above, a day’s pay will be calculated
on the basis of 1/260 th of your annual salary less deductions.


8.5.3    8.5.3    If your employment is terminated without notice, you will not
be entitled to holiday pay for holiday that would have accrued during the notice
period, had you continued to be employed throughout that time.


9.            SICKNESS


9.1         The Company may from time to time require you to be examined by a
medical adviser nominated by the Company and you agree to provide such formal
consents as may be necessary for the results of such examinations to be
disclosed to the Company.


9.2          SSP regulations apply and the following should be noted:


9.2.1    No SSP is payable for the first three (3) qualifying days of a period
of incapacity for work, unless these are linked to a previous period of
incapacity as set out at 0 9.2.3 below. These first three qualifying days are
referred as to “waiting days” .


9.2.2    Provided the certification set out in clause  10. 9.2.2 below is
supplied by you, SSP will be payable from the fourth qualifying day in a period
of incapacity for work up to a maximum of twenty eight (28) weeks. Qualifying
days are days of the week on which you are required to be available for work
within the terms of your contract.


9.2.3 If two (2) periods of incapacity for work are linked by fifty six (56)
days or less and provided you have completed three waiting days in the first
period of incapacity, these will count as waiting days for the purpose of the
second period and the first day of absence in the second period will qualify for
payment of SSP.


10.          NOTIFICATION OF ABSENCE


10.1.    Payment of SSP (or any other payment during sickness) is conditional
upon your notifying the Company of your incapacity for work on the first day of
your absence and upon certifying your absence as follows:



       

--------------------------------------------------------------------------------

 

10.1.1       for absences of up to seven (7) successive calendar days inclusive
you must on your return to work complete and sign the Sickness Declaration form,
copies of which you may obtain from your immediate supervisor;


10.1.2      for absences of eight (8) successive calendar days or more you must
supply a medical certificate signed by a Doctor and keep the Company regularly
informed about your expected date of return to work.


11.     PENSION


11.1   There is currently no pension scheme applicable to your employment and
you will be contracted into the State Scheme. However, access to a Stakeholder
Pension is available to eligible employees .


11.2        Normal retiring age is sixty five (65).


12.         TERMINATION


12.1 This Contract shall commence on the day set forth in Clause 1. above and
shall terminate on December 31, 2004, unless terminated earlier by you or the
Company as set forth below:


12.2    You may terminate th is Agreement upon a 60 days written notice to the
Company, any time after June 30, 2003.


12.3    The Company may, at any time during the term of this contract, terminate
this Agreement with immediate effect by paying a lump sum payment to you.


12.3.1       This lump sum payment will be made within 15 business days of such
termination and shall comprise payment equivalent to the lesser of 12 months’
basic salary, or the monthly salary multiplied by the number of months remaining
in the contract at the time of termination and any bonus payment which has been
granted for the previous year but has not yet paid. Vested options will remain
exercisable according to the terms of the 1995 Option Plan in effect at the time
of the grant of those options. Any payment under this Clause 12 shall be subject
to deductions for income tax and national insurance contributions as
appropriate. You will not, under any circumstances, have any right to payment in
lieu of notice unless the Company has exercised its option to pay in lieu of
notice.


12.4    Your employment may be terminated by the Company without notice or
payment in lieu of notice solely by reason of your gross misconduct. Examples of
gross misconduct are set out in the Company’s employee handbook, and the
disciplinary and appeal procedures set forth therein shall govern any such
circumstance, provided however, that the disciplinary and appeal procedures
applicable to you, as an executive of the Company, shall be conducted by the
Board of Directors or the Compensation Committee of the CME Group.


12.5    In case you fail for a period of 180 consecutive days, or for shorter
periods aggregating more than 180 days during any twelve-month period, to render
the services contemplated hereunder, then the Company, at its option, may
terminate your employment by notice from the Company to you, effective on the
giving of such notice (“Disability”). In case of termination for Disability or
Retirement or Death, you will be entitled to your earned salary, your accrued
vacation and your basic salary (at the rate payable when this option is
exercised) and to all benefits vested at the effective date of termination.



       

--------------------------------------------------------------------------------

 

All payments shall be subject to deductions for income tax and national
insurance contributions as appropriate.


12.7    Upon the termination by whatever means of this contract you shall
immediately return to the Company all documents, computer media, credit cards,
keys and all other property belonging to or relating to the business of the
Company which is in your possession or under your power or control and you must
not retain copies of any of the above. Upon the termination of your employment
you will give up all your positions in all companies within the CME Group.


13.          SUSPENSION


13.1    The Company may suspend you from your duties on full pay to allow the
Company to investigate any complaint made against you in relation to your
employment with the Company.


13.2    Provided you continue to enjoy your full contractual benefits and
receive your pay in accordance with this contract, the Company may in its
absolute discretion do all or any of the following during the notice period or
any part of the notice period, after you or the Company have given notice of
termination to the other, without breaching this contract or incurring any
liability or giving rise to any claim against it:


13.3    Exclude you from the premises of the Company


13.4    Require you to carry out only specified duties (consistent with your
status, role and experience) or to carry out no duties


13.5    Announce to any of its employees, suppliers, customers and business
partners that you have been given notice of termination or have resigned (as the
case may be)


13.6    Prohibit you from communicating in any way with any or all of the
suppliers, customers, business partners, employees, agents or representatives of
the Company until your employment has terminated except to the extent that you
are authorised by your manager in writing


13.7    Require you to comply with any other reasonable conditions imposed by
the Company.


13.8    You will continue to be bound by all obligations owed to the Company
under this contract.


14.    CONFIDENTIAL INFORMATION


14.1    You agree during and after the termination of your employment not to use
or disclose to any person (and shall use your best endeavours to prevent the
use, publication or disclosure of ) any confidential information:


14.1.1        Concerning the business of the Company and which comes to your
knowledge during the course of or in connection with your employment or your
holding office; or



       

--------------------------------------------------------------------------------

 

14.1.2   concerning the business of any client or person having dealings with
the Company and which is obtained directly or indirectly in circumstances where
the Company is subject to a duty of confidentiality.


14.2   For the purposes of paragraph 14.1 above, information of a confidential
or secret nature includes but is not limited to information disclosed to you or
known, learned, created or observed by you as a consequence of or through your
employment, not generally known in the relevant trade or industry, about the
Company’s business activities, services and processes, including but not limited
to information concerning advertising, sales promotion, publicity, sales data,
research, programming and plans for programming, finances, accounting, methods,
processes, business plans (including prospective or pending licence applications
or investments in licence holders or applicants), client or supplier lists and
records, potential client or supplier lists, and client or supplier billing.


14.3   This clause shall not apply to information which is:


14.3.1    used or disclosed in the proper performance of your duties or with the
consent of the Company;


14.3.2    ordered to be disclosed by a court of competent jurisdiction or
otherwise required to be disclosed by law;


14.3.3    comes into the public domain (otherwise than due to a default by you).


15.        INTELLECTUAL PROPERTY


15.1    You shall assign with full title your entire interest in any
Intellectual Property Right (defined below) to the Company to hold as absolute
owner.


15.2   You shall communicate to the Company full particulars of any Intellectual
Property Right in any work or thing created by you and you shall not use,
assign, purport to assign or disclose to any person or exploit any Intellectual
Property Right without the prior written consent of the Company.


15.3   In addition to and without derogation of the covenants imposed by the Law
of Property (Miscellaneous Provisions) Act 1994 you shall prepare and execute
such instruments and do such other acts and things as may be necessary or
desirable (at the request and expense of the Company) to enable the Company (or
its nominee) to obtain protection of any Intellectual Property Right vested in
the Company in such parts of the world as may be specified by the Company (or
its nominee) and to enable the Company to exploit any Intellectual Property
Right vested in it to best advantage.


15.4   You hereby irrevocably appoint the Company to be your attorney in your
name and on your behalf to sign, execute or do any instrument or thing and
generally to use your name for the purpose of giving to the Company (or its
nominees) the full benefit of the provisions of this clause and in favour of any
third party a certificate in writing signed by any director or the secretary of
the Company that any instrument or act falls within the authority conferred by
this clause and shall be conclusive evidence that such is the case.


15.5   You hereby waive all of your moral rights (as defined in the Copyright,
Designs and Patents Act 1988) in respect of any act by the Company and any act
of a third party done with



       

--------------------------------------------------------------------------------

 

the Company’s authority in relation to any Intellectual Property Right which is
or becomes the property of the Company.


15.6   “Intellectual Property Right” means a copyright, know-how, trade secret
and any other intellectual property right of any nature whatsoever throughout
the world (whether registered or unregistered and including all applications and
rights to apply for the same) which:


15.6.1    relates to or is useful in connection with the business or any product
or service of the Company; and


15.6.2    is invented, developed, created or acquired by you (whether alone or
jointly with any other person) during the period of your employment with the
Company;


and for these purposes and for the purposes of the other provisions of this
clause 15, references to the Company shall be deemed to include references to
any Associated Company, as defined in Section 16.7 below.


16.   POST-EMPLOYMENT RESTRICTIONS


16.1      If your agreement terminates on December 31, 2004 as stipulated in
Clause 12.1 above you agree for a period of three months or, if terminated
earlier according to clause 12.3 above you agree for a period equivalent to any
payment made to you under Clause 12.3 above after the termination of your
employment that you shall not either on your own account or on behalf of any
other person, firm or company directly or indirectly, carry on or be engaged,
concerned or interested in any business which is competitive with the business
of securing television licenses, operating television stations and programming
services in which the CME Group is engaged and with which you were actively
involved in the twelve months preceding the termination of your employment (the
“Restricted Business” ) within the territories of operation of the CME Group.


16.2   You agree, in connection with the carrying on of the Restricted Business
that for a period of three (3) months after the termination of your employment,
you shall not, either on your own account or on behalf of any other person, firm
or company, directly or indirectly, seek to do business and/or do business with
any person, firm or company who at any time during the twelve months preceding
the termination of your employment was a customer of the Company or any
Associated Company and with whom during that period you had material dealings.


16.3   You agree for a period of three (3 ) months following the termination of
your employment, that you shall not solicit or employ or cause to be employed,
whether directly or indirectly, any employee of the Company who has substantial
knowledge of confidential aspects of the business of the Company, and with whom
at any time during the period of twelve months prior to such termination you had
material dealings.


16.4   Each of the restrictions in this clause shall be enforceable
independently of each other and its validity shall not be affected if any of the
others is invalid. If any of the restrictions is void but would be valid if some
part of the restriction were deleted, the restriction in question shall apply
with such modification as may be necessary to make it valid.



       

--------------------------------------------------------------------------------

 

16.5   The restrictions set forth in this Article 16 shall not apply if the
Company is in breach of this contract.


16.6   For the purposes of this clause and clause 16, “Associated Company” shall
mean a subsidiary (as defined by the Companies Act 1985 as amended) and any
other company which is for the time being a holding company (as defined by the
Companies Act 1985 as amended) of the Company or another subsidiary of any
holding company.






17   DISCIPLINARY AND GRIEVANCE PROCEDURES


The Company’s disciplinary and grievance procedure is set out in the Company’s
employee handbook and in Clause 12. 3 4 of this agreement. It does not form part
of your contract of employment and may be applied at the Company’s sole
discretion.


18   COLLECTIVE AGREEMENTS/WORKFORCE AGREEMENTS


There are no collective agreements or workforce agreements applicable to you or
which affect your terms of employment.


19   DATA PROTECTION


19.1   You acknowledge that the Company will hold personal data relating to you.
Such data will include your employment application, address, references, bank
details, performance appraisals, work, holiday and sickness records, next of
kin, salary reviews, remuneration details and other records (which may, where
necessary, include sensitive data relating to your health and data held for
equal opportunities purposes). The Company will hold such personal data for
personnel administration and management purposes and to comply with its
obligations regarding the retention of your records. Your right of access to
such data is as prescribed by law.


19.2   By signing this contract, you agree that the Company may process personal
data relating to you for personnel administration and management purposes and
may, when necessary for those purposes, make such data available to its
advisers, to third parties providing products and/or services to the Company and
as required by law.


19.3   Other than as set forth above, the Company shall not use, make available
or distribute any personal data relating to you without your prior written
consent.


20.   MONITORING OF COMPUTER SYSTEMS


20.1   The Company will monitor messages sent and received via the email and
voicemail system to ensure that employees are complying with the Company’s
Information Technology policy.


20.2   The Company reserves the right to retrieve the contents of messages for
the purpose of monitoring whether the use of the email system is in accordance
with the Company’s best practice, for the purpose of performance management, for
the purpose of monitoring whether use of the computer system is legitimate, to
find lost messages or to retrieve messages lost due to computer failure, to
assist in the investigations of wrongful acts or to comply with any legal
obligation.



       

--------------------------------------------------------------------------------

 

20.3   You should be aware that no email or voice mail sent or received through
the Company’s system is private. The Company reserves and intends to exercise
its right to review, audit, intercept, access and disclose on a random basis all
messages created from it or sent over its computer system for any purpose. The
contents of email or voice mail so obtained by the Company in the proper
exercise of these powers may be disclosed without your permission. You should be
aware that the emails or voice mails or any document created on the Company’s
computer system, however confidential or damaging, may have to be disclosed in
court or other proceedings. An email that has been trashed or deleted can still
be retrieved.


20.4   The Company further reserves and intends to exercise its right to monitor
all use of the Internet through its information technology systems, to the
extent authorised by law. By your signature to this contract you consent to any
such monitoring.


21   GENERAL


These terms must be read in conjunction with the Company’s staff handbook a copy
of which you acknowledge you have received. If the terms of this contract
conflict with the terms set forth in the employee handbook, the terms of this
contract will prevail. The employee handbook does not form part of your
contract.


21.1   You hereby authorise the Company to deduct from any salary payable to you
any sums owing by you to the Company.


21.321.2   As from the effective date of this contract all other agreements,
arrangements or contracts between you and the Company relating to the subject
matter of this contract shall cease to have effect.


21.3    This contract shall be governed by and construed in accordance with
English law.


22.    INDEMNITY


22.1   The Company will indemnify you and pay on your behalf all Expenses (as
defined below) incurred by you in any Proceeding (as defined below), whether the
Proceeding which gave rise to the right of indemnification pursuant to this
Agreement occurred prior to or after the date of this Agreement provided that
you shall promptly notify the Company of such Proceedings and the Company shall
be entitled to participate in such Proceedings and, to the extent that it
wishes, jointly with you, assume the defence thereof with counsel of its choice.
This indemnification shall not apply if it is determined by a court of competent
jurisdiction in a Proceeding that any losses, claims, damages or liabilities
arose primarily out of your gross negligence, willful misconduct or bad faith.


22.2   The term "Proceeding" shall include any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether brought in
the name of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, including, but not limited to, actions,
suits or proceedings brought under or predicated upon any securities laws, in
which you may be or may have been involved as a party or otherwise, and any
threatened, pending or completed action, suit or proceeding or any inquiry or
investigation that you in good faith believe might lead to the institution of
any such action, suit or proceeding or any such inquiry or



       

--------------------------------------------------------------------------------

 

investigation, by reason of the fact that you are or were a director, officer,
employee, agent or fiduciary of the Company, by reason of any action taken by
you or of any inaction on your part while acting as such director, officer,
employee, agent or fiduciary or by reason of the fact that you are or were
serving at the request of the Company as a director, officer, employee, trustee,
fiduciary or agent of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, whether or not you are serving in such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.


22.3   The term "Expenses" shall include, without limitation thereto, expenses
(including, without limitation, attorneys' fees and expenses) of investigations,
judicial or administrative proceedings or appeals, damages, judgments, fines,
penalties or amounts paid in settlement by or on behalf of you and any Expenses
of enforcing your right to indemnification under this Agreement.


22.4   The Expenses incurred by you in any Proceeding shall be paid by the
Company as incurred and in advance of the final disposition of the Proceeding at
your written request. You hereby agree and undertake to repay such amounts if it
shall ultimately be decided in a Proceeding that you are not entitled to be
indemnified by the Company pursuant to this Agreement or otherwise.


22.5   The indemnification and advancement of Expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which you may be
entitled under the Company's Articles of Incorporation or Bye-Laws, any
agreement, any vote of stockholders or disinterested directors, the laws under
which the Company was formed, or otherwise, and may be exercised in any order
you elect and prior to, concurrently with or following the exercise of any other
such rights to which you may be entitled, including pursuant to directors and
officers insurance maintained by the Company, both as to action in official
capacity and as to action in another capacity while holding such office, and the
exercise of such rights shall not be deemed a waiver of any of the provisions of
this Agreement. To the extent that a change in law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company's Articles of Incorporation, Bye-Laws and
this Agreement, it is the intent of the parties hereto that you shall enjoy by
this Agreement the greater benefit so afforded by such change. The provisions of
this Section 23 shall survive the expiration or termination, for any reason, of
this agreement and shall be separately enforceable.


The Company and Mark Wyllie agree to the terms set out above.
 
/s/ Frederic T. Klinkhammer
/s/ Mark J.L. Wyllie

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Frederic T. Klinkhammer
Mark J.L. Wyllie
Signed for the Company
Signed by the Employee
March 17, 2003
March 17, 2003









     